Broyles, J.,
dissenting. The petition of the' plaintiff, J. H. Knight, contained among others, the following allegations: “That defendant, by its custom of delivering whisky in the name of J. H. Knight, for the purpose of concealing the identity of the. persons receiving it, and who were not receiving it in their own names, procured the shipment of two barrels of whisky through the public freight facilities, which whisky was delivered to the real consignee on a certain date, to wit, June 7, 1914. Said barrels were marked as containing whisky, and labelled to J. H. Knight, Albany, Ga.” “Defendant knew, by reason of the knowledge of its authorized *542agent, W. A. Sumpter, acting in Ms authorized position with defendant, that said custom existed to falsely deliver said whisky to the name of J. H: Knight; defendant also knew, for the same reason, that J. H. Knight had ordered defendant to cease making such deliveries in his name.” “The label on said shipment of two barrels of whisky, which designated J. H. Knight as consignee, was a false and malicious label, being against the orders of the plaintiff, and being for the purpose of concealing the identity of the person to whom the shipment was made. Defendant knew, by reason of the knowledge of its authorized agent, W. A. Sumpter, acting within 'the scope of his authority, that said label was malicious, for what purpose the label was used, and that it was against the express order of J. H. Knight to so use his name. Said shipment through the public freight facilities of the two barrels of whisky, as described, created the impression upon the mind of the public that said plaintiff was engaged in the illicit traffic in whisky, thereby tending to injure Ms reputation, and exposing him to public hatred, contempt, and ridicule, each of which caused him to suffer great mental anguish.” “On a certain date, to wit, June 7, 1914, defendant sent through the IT. S. mail at Albany, Georgia, a U. S. postal card, addressed to J. H. Knight, notifying the addressee of a shipment of two barrels of whisky at defendants depot. Said card was signed W. A. Sumpter, acting in his capacity as authorized agent of defendant. Defendant well knew, by reason of the knowledge of W. A. Sumpter, authorized agent of defendant, that said shipment was not intended for J. H. Knight, but was intended for a person of another name, who was using the name of J. H. Knight to conceal his identity, and for the same reason defendant knew that J. H. Knight had .ordered his name not to be further used for shipments of whisky. Said card was sent to J. H. Knight, City, without more specific address thereon, which indefinite address required an examination of the contents of the card to determine to whom to deliver it; which examination necessarily disclosed the contents of the card. Said card, stating that two barrels of whisky were shipped to plaintiff, created the impression that plaintiff was engaged in the illegal traffic of whisky, and thereby tended to injure his reputation and expose him to public hatred, contempt, and ridicule; each causing plaintiff much mental anguish. On a certain date, to wit, June 7, 1914, defendant delivered to a public drayman and third person, two barrels of whisky, *543marked in letters to be whisky, and labelled to J. H. Knight, purporting that J. H. Knight was the consignee. Said J. H. Knight was not the consignee, and said label purporting him so to be was false and malicious, being given to conceal the real consignee thereof. Said falsity of label and the purpose it was given for were known to defendant, by reason of the knowledge of defendant’s authorized agent, W. A. Sumpter, who had previous orders from J'. H. Knight not to permit the use of his name for the delivery of whisky. The delivery of the whisky, as described, created the impression that J. H. Knight was receiving the same for illegal traffic therein, which tended to injure his reputation and expose him to public hatred, contempt, and ridicule; each of which caused him great mental anguish.”
The above allegations of the petition show that the action declared upon in one count was for procuring whisky to be shipped in the name of the plaintiff, with full knowledge that other persons with other names were fraudulently ordering it in the name of the plaintiff. It alleged in substance a conspiracy upon the part of the defendant carrier and third persons, by which the defendant was to deliver the whisky to a third person in the name of the plaintiff, the defendant to be rewarded by its freight charges, and the third person to receive the whisky; it being alleged that he (the third person) dared not take the risk of receiving it in his own name. It is alleged in the petition, again and again, that the whisky was intended for another person — of another name than the plaintiff, and that the defendant knew of this fact, and knew that the name of the plaintiff was'being used to conceal the identity of the real consignee of the whisky. It is a crime for a common carrier to knowingly deliver whisky to a fictitious person or to any person under a fictitious name. Under the allegations of the petition, the commission of this crime was clearly shown, and therefore, in my opinion, the acts of the defendant should not be considered as privileged, and the defendant exempt for that reason from liability for libel or defamation of character; and while the defendant could be prosecuted criminally' for a violation of’ the penal laws of the United States, in my opinion it is also liable to the plaintiff for damages in a civil suit. I think that the petition set forth a cause of action, and that the court erred in dismissing it on demurrer.